Citation Nr: 0620722	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-33 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether a timely notice of disagreement was filed to June 21, 
2002 and June 24, 2002 decisions denying the appellant's 
death pension benefits.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active duty service which ended in September 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

By way of introduction, the Board notes that a June 1998 
Board decision determined that the appellant's income was 
excessive for the receipt of death pension benefits.  A 
September 1999 Board decision found that there was no clear 
and unmistakable error in the June 1998 decision.  The issue 
of finality will not be addressed below as the claim 
currently before the Board is whether a timely notice of 
disagreement was filed.  


FINDINGS OF FACT

1.  The RO denied the appellant's claim for death pension 
benefits on June 21, 2002 based on the appellant's excessive 
income for the receipt of death pension benefits.  The 
appellant was notified of that decision on the same date.  On 
June 24, 2002, the RO denied death pension benefits and 
informed the appellant that she could not be reinstated as 
the legal widow of the veteran following the death of her 
second husband in 1995.  

2.  The appellant's notice of disagreement with the denial of 
her claim for death pension benefits was received in October 
2003, which was not filed within one year of the June 2002 
determinations.  


CONCLUSION OF LAW

The notice of disagreement filed on October 2003, to June 
2002 RO determinations, was not timely. 38 U.S.C.A. § 
7105(a), (b), (c) (West 2002); 38 C.F.R. §§ 19.34, 20.101(c), 
20.201, 20.300, 20.302(a), 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The claimant has one 
year from the date of notification of the rating decision to 
file a notice of disagreement to initiate the appeal process. 
38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302(a).  The date of 
mailing the letter of notification is presumed to be the same 
as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  An untimely notice 
of disagreement deprives the Board of jurisdiction to 
consider the merits of an appeal. 38 U.S.C.A. § 7105(c).  

In the instant case, the RO denied death pension benefits in 
June 2002 determinations.  The June 21, 2002 determination 
advised the appellant she had one year from the date of the 
letter to file a notice of disagreement.  In October 2003, 
the appellant submitted a statement disagreeing with the June 
2002 determinations.  A statement was received from the 
appellant in February 2003, however it was merely an inquiry 
as to when she would be paid death pension benefits.  

Accordingly, the Board finds that the October 2003 notice of 
disagreement to the RO's June 2002 determinations denying 
death pension benefits was not timely. Thus, the June 2002 
determinations were final.  See 38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.201.

Because the appellant has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue and it must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board has considered the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which defines the obligations 
of VA with respect to the duty to assist claimants in the 
development of their claims.  However, the Court has held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2001).  As the law is dispositive in the instant case, VCAA 
is not applicable.  


ORDER

A timely notice of disagreement to the June 2002 RO 
determinations denying death pension benefits was not timely 
filed and the appeal as to this issue is dismissed.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


